DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
3/11/2021. Claims 1-20 are currently pending and have been rejected as follows. 
Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejections.
Applicant argues on p. 8-11 that the combination of Hazen, Azose and Vanden Heuvel fail to disclose the limitation “generate a task reminder based on the task description and the context information, the task reminder including digital text identifying a name of the message-receiving application from which the task description originates” of independent claims 1, 8, 15. Examiner notes this argument is moot in light of the newly cited Bouchard reference. 
Applicant argues on p. 11-12 that the combination of Hazen, Azose, Vanden Heuvel and Khvostichenko fail to disclose the limitation “reproducing a scenario in which the message is received based on the context information in response to a task reminder triggering event by displaying the original message” of dependent claims 3, 10, and 17. Examiner notes this argument is moot in light of the newly cited Bouchard reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 USC 103 as being unpatentable over the teachings of
Hazen et al, US Publication No. 2015/0278199 A1, hereinafter Hazen in view of
Azose, US Publication No. 2016/0005002 A1, hereinafter Azose in view of
Bouchard, How to turn an email into a reminder on Mac, March 29, 2016. As per,
Claims 1, 8 and 15
Hazen teaches
A computer-implemented method of generating task reminders, comprising: /
A system for generating task reminders, comprising: a memory; and a processor coupled to the memory, the processor being configured to: / (Hazen fig. 7)
A non-transitory computer readable storage medium comprising a computer readable program for generating task reminders, wherein the computer readable program when executed on a computer causes the computer to perform the steps of:
parsing digital data from a message received by a message-receiving application over a network interface to generate parsed digital text; (Hazen [0044] “the natural language expression may be received by the extraction module from any application suitable for facilitating communication between devices such as an email application, a text message application (e.g., SMS, MMS), an Instant Messaging application
identifying / identify, using a processor, a task description from the parsed digital text; (Hazen fig. 2; [0024] “the extraction module 120 may detect at least one calendar event from the text by identifying one or more slots in the text related to a calendar event. The one or more slots in the text may include at least one of a date, time, date/time, subject, location, duration, and availability query” noting the identified text relating to the calendar event mapped to a task description; [0040] “FIG. 2 illustrates a user interface 160 including a visual indicator 210 and a proposed calendar event 220. The visual indicator 210 may be associated with at least one identified calendar event”)
[…]
and generating / generate, using the processor, a task reminder based on the task description and the context information […].  (Hazen fig. 2; ¶ [0041] “When a user invokes the visual indicator 210, a proposed calendar event 220 with auto-filled data from the one or more identified slots identified in the text may be displayed.”)
Hazen does not explicitly disclose
obtaining / obtain context information from the parsed digital text identifying the message-receiving application from which the task description originates;
[…], the task reminder including data identifying a name of the message-receiving application from which the task description originates 
Azose however in the analogous art of scheduling teaches
obtaining / obtain context information from the parsed digital text identifying the message-receiving application from which the task description originates; (Azose [0034] “The system receives a user request to generate a notification associated with a resource displayed on a user device (step 302). The system is configured to receive information from, and provide information to, software executing on the user device that can communicate with or be a part of an application, e.g., an add-on or application ("app") of a web browser;” [0035] “The received user request an identifier of the resource, e.g., a URL of a website” noting the identifier of the resource mapped to the message-receiving application from which the task description originates mapped to the context information)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Hazen to include data identifying the application from which the task description originates in view of Azose in an effort to easily create reminders regarding a particular application (see Azose [0006] & MPEP 2143G).
Bouchard however in the analogous art of scheduling teaches
[…] the task reminder including data identifying a name of the message-receiving application from which the task description originates. (Bouchard p.1 and the graphic shown below, noting the “Show in Mail” link, Mail being mapped to the data identifying a name of the message-receiving application from which the task description originates) 
    PNG
    media_image1.png
    465
    507
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Hazen’s task reminder system and Azose’s obtained context information from parsed digital text to include the 
Claims 2, 9, and 16
Hazen teaches
displaying the generated task reminder on a display / further comprising a display.  (Hazen fig. 2; ¶ [0040] “After any required post processing has been completed, the visual indicator 210 associated with the at least one identified calendar event may be presented on the user interface 160.”)
Claims 3, 10, and 17
Hazen / Azose do not explicitly teach
reproducing / reproduce a scenario in which the message is received based on the context information in response to a task reminder triggering event by displaying the original message.  
Bouchard however in the analogous art of scheduling teaches
reproducing / reproduce a scenario in which the message is received based on the context information in response to a task reminder triggering event by displaying the original message. (Bouchard p. 3, “The email is added to the Reminders app with a “Show in Mail…” link that launches the email in the Mail app, as shown above […] You can schedule email reminders for specific dates or times, or even for when you arrive at a specific location” noting the reminder for a specific date, time, or location mapped to the triggering event and further noting the link that launches the email in the Mail app mapped to displaying the original message)
The rationales to modify/combine the teachings of Hazen / Azose with/and the teachings of Bouchard are presented in the examining of claim 1 and incorporated herein.
	Claims 6, 13
Hazen teaches
wherein the identifying the task description further comprises: identifying / identify the task description based on a position of the flag in the message isual indicator 210 is shown by underlining the associated value. The visual indicator 210 may be any visual indicator suitable for indicating that a calendar event may be created from the text.”)
Claims 7 and 14
Hazen teaches
wherein the identifying the task description further comprises: identifying / identify the task description based on a syntactic analysis of the message.  (Hazen ¶ [0048] “The parsing algorithm may include any analysis associated with searching for a set of things such as identifying one or more slots in text related to a calendar event, tagging one or more types of slots identified in the text, handling ambiguous text, and determining where a slot is located in the text, for example.”)
CN920150233US1 (163-1386) Page 30 of 35 Claim 20
Hazen teaches
wherein the computer readable program when executed on the computer causes the computer to further perform the step of: identifying the task description based on a position of the flag in the message in response to a flag being set in the message.  (Hazen ¶ [0040] “the visual indicator 210 is associated with the date/time slot identified in the text. In this example, the visual indicator 210 is shown by underlining the associated value. The visual indicator 210 may be any visual indicator suitable for indicating that a calendar event may be created from the text.”)

Claims 4-5, 11-12, and 18-19 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Hazen in view of Azose in view of Bouchard in further view of
Khvostichenko, US Patent No. 10,007,886 B1, hereinafter Khvostichenko. As per,
CN920150233US1 (163-1386) Page 29 of 35Claims 4, 11, and 18

wherein the context information includes an address storing the task description from the message in the message-receiving application, and wherein the reproducing the scenario further comprises: rendering / render the task description by displaying, on the display, the message in the message-receiving application based on the address. 
Khvostichenko however in the analogous art of contextual reminders teaches
wherein the context information includes an address storing the task description from the message in the message-receiving application, and wherein the reproducing the scenario further comprises: rendering / render the task description by displaying, on the display, the message in the message-receiving application based on the address.  (Khvostichenko col. 8, ln. 15-20 “context-based event entry creating module 332 is configured to, for example, detect one or more context items (e.g., a location, and/or a current event) associated with a user”; fig. 5A; col. 14, ln. 24-26 “For example as shown in FIG. 5A, the event title field 504 is pre-filled with "Dentist Appointment", based on John Smith's recent dentist appointment at the ABC Dental Care. The location field 512 is pre-filled with the location of ABC Dental Care, which may be extracted from the location field of the previous appointment entry, or based on the current location of John Smith”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Hazen’s task reminder system, Azose’s obtained context information from parsed digital text and Bouchard’s identifier identifying the name of the message receiving application to include the context information including an address storing the task description and displaying the message based on the address in view of Khvostichenko in an effort to improve the user experience using and creating reminders (see Khvostichenko col. 2, ln. 19-43 & MPEP 2143G).
Claims 5, 12, and 19
Hazen / Azose / Bouchard do not explicitly teach
wherein the context information includes a snapshot of the task description from the message in the message-receiving application, and wherein the reproducing the scenario further comprises: rendering / render the task description by displaying, on the display, the snapshot of the task description.  
Khvostichenko however in the analogous art of contextual reminders teaches
wherein the context information includes a snapshot of the task description from the message in the message-receiving application, and wherein the reproducing the scenario further comprises: rendering / render the task description by displaying, on the display, the snapshot of the task description.  (Khvostichenko fig. 5A)
The rationales to modify/combine the teachings of Hazen / Azose / Bouchard with/and the teachings of Khvostichenko are presented in the examining of dependent claims 4, 11, 18 and incorporated herein.
   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Type App, Snoozing Emails for Later, 2015.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MOHAMED N EL-BATHY/Examiner, Art Unit 3624